Citation Nr: 1806836	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-12 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for tinnitus, for the purposes of accrued benefits.


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to January 1958.  He died in February 2016.  The appellant is his widow, who applied for accrued benefits in April 2016.  Substitution was granted in January 2018.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's tinnitus was related to service or to his service-connected hearing loss.


CONCLUSION OF LAW

The criteria for service connection for tinnitus, for the purposes of accrued benefits, have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107, 5121 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310, 3.1000 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims accrued benefits from the Veteran's claim of service connection for tinnitus.  

Accrued benefits are periodic monetary benefits authorized under law administered by VA to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C. § 5121(a); 38 C.F.R. 3.1000(a).  A claim for accrued benefits must be filed within one year after the date of death.  38 C.F.R. § 3.1000(c). 

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c).  The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  See 38 C.F.R. § 3.160(d); see also 38 C.F.R. §§ 20.1103, 20.1104.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records do not reflect any symptoms of or treatment for tinnitus.

The Veteran underwent a VA examination in January 2010.  He reported bilateral tinnitus with an unsure onset date that may have been sometime in the prior 10-15 years.  Tinnitus lasted less than a minute and occurred a couple times per month.  He reported in-service exposure to gunfire and artillery noise as a gunner.  After service, he reported exposure to machinery and forklift noise from employment in a warehouse.  The examiner diagnosed tinnitus and opined that it was less likely than not related to service.  This opinion was based on the rationale that the short duration of the ringing in the ears is uncharacteristic of actual tinnitus that would occur as the result of military noise exposure or hearing loss, and the date of onset did not correlate to military service.  The examiner further stated that tinnitus was not as likely as not a symptom associated with hearing loss.

In his June 2010 notice of disagreement, the Veteran reported constant tinnitus that began in service.  He stated that the ringing began during advanced training and was recurrent for approximately 10-day episodes over a period of 31 months.  After service, it was on-and-off daily, lasting a couple of minutes.  Current tinnitus was reported as constant.  The Veteran stated that he believed the examiner misunderstood him when explaining the different phases of his tinnitus.

At a March 2015 VA examination, the examiner stated that no tinnitus was reported per the Veteran.

The Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was related to service or his service-connected hearing loss.  The January 2010 VA examiner did not provide a rationale to explain why tinnitus was less likely than not related to service-connected hearing loss.  As to direct service connection, the rationale the examiner gave was based on reports which the Veteran subsequently denied giving in his June 2010 notice of disagreement, stating that he must have been misunderstood by the examiner.  The Board finds that the Veteran's statements that tinnitus arose in service taken together with the lack of any rationale to disassociate service-connected hearing loss from tinnitus puts the evidence in equipoise.  Furthermore, although the March 2015 VA examiner states that the Veteran denied having experiencing tinnitus, the report provides no context to explain this or to reconcile it with his prior reports of tinnitus.  The Board notes that VA treatment records show that the Veteran had a history of dementia, which could explain this confusion.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus was related to service or his service-connected hearing loss, and service connection for the purposes of accrued benefits is therefore granted.


ORDER

Service connection for tinnitus, for the purposes of accrued benefits, is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


